*540ON PETITION FOR REHEARING.
Ellis, J.
The plaintiff in error filed a petition for rehearing on the ground that the court “omitted to consider the fact that said indictment fails to allege that a mortal wound, or any wound whatever, was administered to the deceased by the defendant,” and that the allegations of the indictment do not “preclude the suggestion that the death was caused by any other means” than by a “mortal pressure, choking and strangling.”
The indictment does not allege that a wound was inflicted upon the child who was killed, but alleges that the defendant gave “to the said child upon and around the neck of said child a mortal pressure, choking and strangling the said child of and from which said mortal pressure, choking and strangling the said child did then and there die,” etc. The court said in its opinion that the indictment showed the adequacy of the means employed to produce death. That the indictment contained a plain, direct and certain statement of the facts constituting the crime from which the “connection between the facts alleged as the cause of death and the death itself appears.” If it appears from the allegations of the indictment that the facts therein alleged produced the death, the suggestion that death might -have been caused by other means is necessarily precluded.
The court did not omit the consideration of the questions referred to in the petition as the opinion shows. The petition is therefore denied.
All concur.